NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO OXLAJ LORENZO,                            No.    17-72053

                Petitioner,                     Agency No. A070-017-152

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Pedro Oxlaj Lorenzo, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) denial of special rule cancellation of removal under the

Nicaraguan Adjustment and Central American Relief Act (“NACARA”). We

dismiss the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s denial of NACARA relief as a

matter of discretion. See Monroy v. Lynch, 821 F.3d 1175, 1177-78 (9th Cir. 2016)

(8 U.S.C. § 1252(a)(2)(B)(i) bars review of the agency’s discretionary denial of

NACARA relief; holding that alien did not raise a reviewable issue because “he

simply disagrees with the agency’s weighing of his positive equities and the

negative factors”). Although the court would retain jurisdiction over colorable

questions of law and constitutional claims, Oxlaj Lorenzo raises no such claim. See

id. at 1177.

      Because the agency’s discretionary denial is dispositive, we do not address

Oxlaj Lorenzo’s contentions regarding the proper time period to consider good

moral character for NACARA relief. See Simeonov v. Ashcroft, 371 F.3d 532, 538

(9th Cir. 2004) (the courts and the agency are not required to make findings on

issues the decision of which is unnecessary to the results).

      We also lack jurisdiction to consider Oxlaj Lorenzo’s unexhausted

contention that the IJ violated due process by not allowing him to challenge

whether he was convicted of a second crime involving moral turpitude. See Tijani

v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction to

consider legal claims not presented in an alien’s administrative proceedings before

the agency).

      PETITION FOR REVIEW DISMISSED.


                                          2                                    17-72053